Citation Nr: 1204155	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an initial compensable rating for pleural plaques secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied claims for service connection for asbestosis, chronic obstructive pulmonary disease, and emphysema and awarded service connection for pleural plaques due to asbestos exposure, but assigned a noncompensable rating.  The Veteran disagreed with the noncompensable rating and with the denial of service connection for asbestosis.

In June 2010, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service while performing fire watch during the overhaul of a ship.  

2.  The most probative evidence indicates that the Veteran does not have asbestosis or asbestos related disease other than pleural plaques; nor is any other lung disability related to service.

3.  The service-connected pleural plaques do not cause any symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial, compensable rating for pleural plaques secondary to asbestos exposure have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6899-6833 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this case, in a November 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Similar information was provided in a January 2009 letter.  The claims were last adjudicated in November 2011.  

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for pleural plaques.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service personnel records, VA treatment records and examination reports, and private treatment records.  VA attempted to obtain the Veteran's service treatment records to no avail and has determined that the records are unavailable for review.  The Veteran was advised of this fact in September 2008 and the claim was readjudicated February 2009 and November 2011.

In addition, the Board notes that the case was remanded in June 2010 to ask the Veteran to identify and authorize VA to obtain outstanding treatment reports and to provide the Veteran with an additional VA examination.  In a June 2010 letter, the Veteran was asked to identify any outstanding treatment records.  He did not respond to this letter.  All identified records have been obtained to the extent possible.  An examination was performed by a physician with pulmonary experience in September 2010 and he offered an opinion regarding this case.  An additional opinion was obtained in August 2011.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Factual Background

The Veteran asserts that he was exposed to asbestos over a year and a half while performing fire watch on the USS Kittyhawk while that ship was being overhauled.  An enlisted performance evaluation from March 1970 confirms that the Veteran performed fire watch on the USS Kittyhawk while that ship was undergoing overhaul.  

Private treatment records include a September 2006 chest X-ray which reportedly showed mild hyperinflation suggesting chronic obstructive pulmonary disease (COPD), and blunting of the costophrenic angles posteriorly which was thought to be due to either pleural reaction or a small amount of pleural fluid.

Private treatment records also show that multiple computed tomography (CT) scans of the chest and whole body positron-emission tomography (PET)/CT scans were performed.  In a December 2005 report of a CT of the chest it was noted that the Veteran had a 20 pack year history of cigarette smoking and a positive exposure history to asbestos.  The scan reportedly revealed a 5 mm. non-calcified subpleural nodule, mild pleural thickening at the lower paravertebral gutter associated with a small calcified pleural plaque at the left diaphragmatic aponeurosis that was thought to probably represent early pleural manifestation of asbestos disease.  A July 2007 CT of the chest reportedly revealed two nodular densities in the right lower lobe and minimal linear pleural thickening bilaterally, nonspecific.  There was no focal nodular thickening or effusions.  Also present was mild emphysematous changes bilaterally.  An October 2007 CT of the chest reportedly revealed two nodular densities in the right lower lobe which were stable since the last CT scan, as well as linear areas of pleural thickening with a few calcifications likely related to history of asbestos exposure and mild to moderate emphysematous changes.

Private pulmonary function tests were also performed in October 2007 and October 2008.  These tests reportedly showed early COPD and COPD, respectively.

The Veteran was afforded a VA respiratory examination in April 2008.  He complained of shortness of breath with activity beginning 2 yrs prior.  On physical examination the lungs were clear to auscultation.  The private laboratory data was reviewed and the examiner noted that October 2007 pulmonary function tests showed spirometry and lung volumes within normal limits and mild diffuse in pulmonary diffusing capacity to 60 percent of predicted indicating loss of functioning alveolar capillary membrane units.  The examiner further noted that postbronchodilator testing was not done which resulted in insufficient data.  The diagnosis was asbestos exposure without evidence of asbestosis.

In the September 2008 rating decision, the RO denied service connection for asbestosis, COPD, and emphysema.

A private whole body PET/CT scan was performed in October 2008.  The impression was that there was evidence of prior asbestos exposure with calcified pleural plaques.  A similar scan was completed in February 2009, at which time the impression was evidence of prior asbestos exposure with calcified pleural plaques and lung base scarring (fibrosis).  

In October 2009, a VA medical opinion was obtained from the physician who examined the Veteran in April 2008.  The examiner noted that the CAT scan in October 2008 showed lung markings that were nonspecific and did not correlate to any specific lung condition.  According to the examiner, the Veteran has exposure to asbestos as shown by pleural plaques; however, there is no evidence of parenchymal disease suggesting obvious asbestosis.  The examiner opined that the Veteran did not have evidence of asbestosis or any chronic respiratory disease that is related to in-service exposure to asbestos, and explained that the diagnoses of emphysema and COPD are related to the Veteran's longstanding history of smoking.  He reemphasized that the Veteran's pleural plaques do not involve the lung parenchyma as confirmed by the CAT scan; and therefore, the pleural plaques do not cause any impairment of lung function that can be measured in terms of a pulmonary function test.   

In March 2010, a private physician noted that the Veteran has COPD with asbestosis, calcified pleural plaques, and clubbing of the fingers; all of which he opined were consistent with asbestosis of the lungs.  No further explanation or rationale was provided.  

Another VA respiratory examination was performed in September 2010.  The examiner, a practicing internist board certified in internal medicine, noted that he had extensive experience in diagnosing and treating pulmonary disorders.  He diagnosed pleural plaques with no evidence of pulmonary asbestosis or parenchymal lung disease, as well as COPD.  It was noted that the Veteran had normal spirometry without bronchodilator response, and isolated reduced diffusing capacity.  The examiner opined that there is no pulmonary disability as a result of pleural plaques and that there are no symptoms due to pleural plaques.  He explained that pleural plaques do not cause symptoms.  Instead, he opined that the Veteran's COPD was causing his symptoms, including dyspnea.   

In August 2011, a different VA physician reviewed the claims file and opined that the Veteran's COPD was a direct result of the Veteran's smoking.  He reported that CT scan did not reveal any lung parenchymal disease to support the diagnosis of asbestosis.  He explained that pleural plaques are deposits of fibrous tissue on parietal pleural, the membrane that lines the chest wall.  Pleural plaques are not lung parenchymal disease, so they cannot be called asbestosis.  When pleural plaques are the only evidence of asbestos exposure, there is very little impact on the overall health.  He noted that pleural plaques do not produce any symptoms or side effects.  The physician did not agree with the March 2010 private opinion.  He explained that there was an absence of parenchymal disease of the lungs, and that clubbing of the fingers can occur in many clinical conditions and does not exclusively indicate the presence of asbestosis nor is it a consistent finding with the diagnosis of asbestosis.  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Adjudication Manual contains guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  The Adjudication Manual also acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in the manufacture and servicing of friction products, such as clutch facings and brake linings.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4-00 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-00.

In this case, asbestos exposure is conceded.  Service connection is already in effect for pleural plaques secondary to asbestos exposure.  However, the preponderance of the evidence is against a finding that the Veteran has asbestosis.  Likewise, service connection has been denied for the other identified lung disabilities - COPD and emphysema.

VA examiners in April 2008, October 2009, September 2010, and August 2011 have all opined that the Veteran does not have asbestosis.  They have noted a lack of parenchymal lung disease after review of the CT scans.  The Board recognizes that in March 2010, a private physician noted that the Veteran has COPD with asbestosis, calcified pleural plaques, and clubbing of the fingers; all of which he opined were consistent with asbestosis of the lungs.  However, in August 2011 a VA physician noted disagreement with the March 2010 opinion as there was an absence of parenchymal disease of the lungs, and because clubbing of the fingers can occur in many clinical conditions and does not exclusively indicate the presence of asbestosis nor is it a consistent finding with the diagnosis of asbestosis.  The Board is affording more probative weight to the VA examiners' opinions as they contain clear rationales and were made after a review of the relevant evidence including diagnostic testing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The private physician's only rationale is that the Veteran has other disabilities that are consistent with asbestosis.  However, a VA physician has clearly explained why this rationale is lacking; that is, clubbing of the fingers is not a consistent finding with asbestosis and can occur in many clinical conditions.  Moreover, as noted by multiple VA examiners, there is an absence of parenchymal disease of the lungs.  For these reasons, the private opinion is being afforded less weight.  

In October 2009, a VA examiner opined that the diagnoses of emphysema and COPD are related to the Veteran's longstanding history of smoking.  In August 2011, a VA physician opined that the Veteran's COPD was a direct result of his smoking.  Thus, the medical evidence is against a finding that the Veteran's COPD and emphysema are related to his exposure to asbestos.  

While the appellant contends that he has asbestosis, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of lung diseases requires objective medical testing and medical expertise is necessary to interpret that testing and determine the etiology of the diagnosed disability.  Thus, the Board finds the medical evidence on this point to be of greater probative value than the Veteran's lay contentions.  

Moreover, as noted above, the Veteran did not appeal the denials of service connection for COPD and emphysema in the September 2008 rating decision, and the additional medical evidence serves only to show that these disabilities are related to his smoking history, not service or asbestos exposure. 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran does not have asbestosis, and that his COPD and emphysema are due to smoking, not asbestos exposure.  Accordingly, service connection for asbestosis is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Veteran's pleural plaques have been rated analogous to asbestosis.  Asbestosis is rated using the General Rating Formula for Interstitial Lung Disease.  Under that rating formula, a 100 percent rating is warranted with Forced Vital Capacity (FVC) less than 50-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  A 60 percent rating is warranted with FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is warranted with FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 10 percent rating is warranted with FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.  

In this case, the medical evidence indicates that the service-connected pleural plaques do not cause any symptoms.  For example, in October 2009 a VA physician who examined the Veteran in April 2008 noted that the pleural plaques do not cause any impairment of lung function that can be measured in terms of a pulmonary function test.  After respiratory examination in September 2010, a VA examiner (who was a practicing internist board certified in internal medicine with extensive experience in diagnosing and treating pulmonary disorders) opined that there is no pulmonary disability as a result of pleural plaques and that there are no symptoms due to pleural plaques.  He explained that pleural plaques do not cause symptoms.  Instead, he opined that the Veteran's COPD was causing his symptoms.  In August 2011, a different VA physician explained that when pleural plaques are the only evidence of asbestos exposure, there is very little impact on the overall health.  He noted that pleural plaques do not produce any symptoms or side effects.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his pleural plaques.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial, compensable disability rating for pleural plaques, as they do not produce any symptoms.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's pleural plaques present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to an initial compensable rating for pleural plaques secondary to asbestos exposure is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


